DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180070466; “Kim” hereinafter) in view of Park et al. (KR 20170062875; “Park” hereinafter) and Kim (US 20190150300; “Kim’300” hereinafter).
	Regarding claim 1, Kim discloses a display device comprising: a flexible display panel (10; “the deformation of the display panel 10 against an external force may decrease. ..the external force transferred to the display panel 10 may decrease because the flexibility of the display panel 10 is improved”, Par. [0083], also evident of flexibility of the display panel 10 is that the display panel 10 rolls around the roller 143, fig. 26(b); a module cover (15) positioned behind the flexible display panel (fig.26(b)); a panel roller (143) coupled to a lower end of the flexible display panel (10) (fig. 26(b), wherein the flexible display panel (10) and the module cover (15) are configured to be wound around or unwound from the panel roller (143) (fig. 26(b)); a subsidiary roller (556) spaced apart from the panel roller (143) (fig. 26(b)) and positioned adjacent to a front side of the flexible display panel (10) (fig. 26(b)); a protective sheet (472) in contact with a front side of the flexible display panel (10) (figs 26(b)) when the protective sheet is wound around the panel roller together with the flexible display panel and the module cover (fig. 26(b)), wherein the protective sheet is wound around one of the subsidiary roller and the panel roller while being unwound from a remaining one of the subsidiary roller and the panel roller (Par. [0156]).
Kim does not explicitly disclose a filler coupled to the subsidiary roller, wherein a portion of the filler is configured to be in contact with the front side of the flexible display panel and a distance between a rotational axis of the panel roller and a rotational axis of the subsidiary roller is fixed.
Park (fig. 1) teaches a roller (100) and a filler (110) coupled to the roller (100), wherein a portion of the filler (110) is configured to be in contact with a side of an optical member (1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim to incorporate a filler or stepped portion coupled to the roller as taught by Park because such modification allows space between the display panel or optical member and the roller which reduces the damage of the display panel or the optical member cause by the surface of the roller or by foreign matters that lies on the roller (Par. [0021])
  Kim’300 teaches a display device comprising a display unit (20), a panel roller (143) and a subsidiary roller (180); and a distance (D4) between a rotational axis (C1) of the panel roller and a rotational axis (C2) of the subsidiary roller is fixed (“a center C2 of the first auxiliary roller 180 may be spaced from each other by a distance D4 when viewed in the vertical direction”, Par. [0176]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim in view of Park to have a distance between a rotational axis of the panel roller and a rotational axis of the subsidiary roller fixed as taught by Kim’300 because such modification helps in stably winding of the display panel or display unit.
Regarding claim 2, Kim in view of Park and Kim’300 discloses the display device comprising a pair of fillers (110, Park, fig. 1) each respectively positioned at opposite ends of the subsidiary roller (100, Park) (fig. 1, Park).  
Regarding claim 3, Kim in view of Park and Kim’300 discloses wherein the filler (110, Park) comprises a cylindrical shape such that at least a portion of an inner circumferential surface of the filler is in contact with an outer circumferential surface of the subsidiary roller (100, Park, Fig. 1).  
Regarding claim 4, Kim in view of Park and Kim’300 discloses wherein the portion of the filler (110) corresponds to an outer circumferential surface of the filler (Park, Fig. 1).  
Regarding claim 5, Kim in view of Park and Kim’300 (relied on Kim, fig. 26(B)) discloses wherein a first end of the protective sheet (472) is coupled to an outer circumferential surface of the subsidiary roller (556) and a second end of the protective sheet is coupled to the front side of the flexible display panel (10) or an outer circumferential surface of the panel roller.  
Regarding claim 6, Kim in view of Park and Kim’300 (relied on Kim, fig. 26(B)) discloses wherein a length of the protective sheet (472) is less than or equal to a length of the flexible display panel (10).  
Regarding claim 12, Kim in view of Park and Kim’300 (relied on Kim, fig. 27) discloses the display device according to claim 1, further comprising a frame (frame or  holder that hold cap 521 or 523, fig. 27) positioned adjacent to a first end of the subsidiary roller (556), wherein the subsidiary roller further comprises: a roller body (fig. 27) comprising an outer circumferential surface (surface of roller cover 582) on which the protective sheet (472) is wound or unwound from; a stationary cap (521) rotatably coupled to a first end of the roller body and fixed to the frame (fig. 27); a rotary cap (523) coupled to a second end of the roller body and rotatable with the roller body (Par. [0161]); and a coil spring (573) received in the roller body, wherein a first end of the coil spring is coupled to the stationary cap (521) and a second end of the coil spring is coupled to the rotary cap (523) (Par. [0160], [0161]).  

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190150300; “Kim’300” hereinafter) in view of Park et al. (KR 20170062875; “Park” hereinafter).
Regarding claim 1, Kim’300 discloses a display device comprising: a flexible display panel (10; “The display panel 10 may be flexible”, Par. [0052]); a module cover (11; “the display unit 20 may include a display panel 10 and a plate 11”, Par. [0051]); “The plate 11 may be referred to as a module cover”, Par. [0055]) positioned behind the flexible display panel (“The plate 11 may be coupled, fastened, or attached to the rear surface of the display panel 10”, Par. [0054]); a panel roller (143) coupled to a lower end of the flexible display panel (display panel 10 incorporated with the display unit 20), wherein the flexible display panel (display panel 10 or display unit 20) and the module cover are configured to be wound around or unwound from the panel roller (Par. [0176], fig. 55); a subsidiary roller (180) spaced apart from the panel roller (143) and positioned adjacent to a front side of the flexible display panel (20); a protective sheet (184) in contact with a front side of the flexible display panel (20) when the protective sheet is wound around the panel roller together with the flexible display panel and the module cover (“The protective sheet 184 can be wound on the roller 143 together with the display unit 20”, Par. [0176]), wherein the protective sheet is wound around one of the subsidiary roller and the panel roller while being unwound from a remaining one of the subsidiary roller and the panel roller (“The first auxiliary roller 180 may rotate in a direction opposite to a rotation direction of the roller 143. When the display unit 20 is unwound from the roller 143, the protective sheet 184 can be wound on the first auxiliary roller 180”, Par. [00176]); and a distance (D4) between a rotational axis (C1) of the panel roller and a rotational axis (C2) of the subsidiary roller is fixed (“a center C2 of the first auxiliary roller 180 may be spaced from each other by a distance D4 when viewed in the vertical direction”, Par. [0176]).
Kim’300 does not explicitly disclose a filler coupled to the subsidiary roller, wherein a portion of the filler is configured to be in contact with the front side of the flexible display panel.
Park (fig. 1) teaches a roller (100) and a filler (110) coupled to the roller (100), wherein a portion of the filler (110) is configured to be in contact with a side of an optical member (1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Kim to incorporate a filler or stepped portion coupled to the roller as taught by Park because such modification allows space between the display panel or optical member and the roller which reduces the damage of the display panel or the optical member cause by the surface of the subsidiary roller or by foreign matters that lies on the roller (Par. [0021]).
Note: In claim 1, “the module cover are configured to be wound around or unwound from the panel roller”, and “a portion of the filler is configured to be in contact with the front side of the flexible display panel” recites the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham,2 USPQ2d 1647.
Regarding claim 2, Kim’300 in view of Park discloses the display device comprising a pair of fillers (110, Park, fig. 1) each respectively positioned at opposite ends of the subsidiary roller (100, Park) (fig. 1, Park).  
Regarding claim 3, Kim’300 in view of Park discloses wherein the filler (110, Park) comprises a cylindrical shape such that at least a portion of an inner circumferential surface of the filler is in contact with an outer circumferential surface of the subsidiary roller (100, Park, Fig. 1).  
Regarding claim 4, Kim’300 in view of Park discloses wherein the portion of the filler (110) corresponds to an outer circumferential surface of the filler (Park, Fig. 1).  
Regarding claim 5, Kim’300 in view of Park (relied on Kim’300, fig. 55) discloses wherein a first end of the protective sheet (184) is coupled to an outer circumferential surface of the subsidiary roller (180) and a second end of the protective sheet is coupled to the front side of the flexible display panel (20) or an outer circumferential surface of the panel roller.  
Regarding claim 6, Kim’300 in view of Park (relied on Kim’300, fig. 55) discloses wherein a length of the protective sheet (184) is less than or equal to a length of the flexible display panel (20).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim’300 in view of Park as applied to claim 1, and in further vie of Kim.
	Regarding claim 12, Kim’300 in view of Park discloses the display device as claimed in claim 1.
Kim’300 in view of Park does not disclose the display device according to claim 1, further comprising a frame positioned adjacent to a first end of the subsidiary roller, wherein the subsidiary roller further comprises: a roller body comprising an outer circumferential surface on which the protective sheet is wound or unwound from; a stationary cap rotatably coupled to a first end of the roller body and fixed to the frame; a rotary cap coupled to a second end of the roller body and rotatable with the roller body; and a coil spring received in the roller body, wherein a first end of the coil spring is coupled to the stationary cap and a second end of the coil spring is coupled to the rotary cap.
Kim teaches a display device comprising a frame (frame or  holder that hold cap 521 or 523, fig. 27) positioned adjacent to a first end of a subsidiary roller (556), wherein the subsidiary roller further comprises: a roller body (fig. 27) comprising an outer circumferential surface (surface of roller cover 582) on which a protective sheet (472) is wound or unwound from; a stationary cap (521) rotatably coupled to a first end of the roller body and fixed to the frame (fig. 27); a rotary cap (523) coupled to a second end of the roller body and rotatable with the roller body (Par. [0161]); and a coil spring (573) received in the roller body, wherein a first end of the coil spring is coupled to the stationary cap (521) and a second end of the coil spring is coupled to the rotary cap (523) (Par. [0160], [0161]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the subsidiary roller of Kim’300 in view of Park to incorporate a frame positioned adjacent to a first end of the subsidiary roller, and the subsidiary roller further include: a roller body comprising an outer circumferential surface on which the protective sheet is wound or unwound from; a stationary cap rotatably coupled to a first end of the roller body and fixed to the frame; a rotary cap coupled to a second end of the roller body and rotatable with the roller body; and a coil spring received in the roller body, wherein a first end of the coil spring is coupled to the stationary cap and a second end of the coil spring is coupled to the rotary cap as taught by Kim because such modification enables the subsidiary roller to wind and unwind the protective as required to support the display unit as display unit wind or unwind around the panel roller.

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 6, a combination of limitations that a distance between the rotational axis of the subsidiary roller and an outer surface of the filler is greater than or equal to a distance between the rotational axis of the subsidiary roller and a point on an outer surface of the protective sheet, when the protective sheet is fully wound on the subsidiary roller. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 6, a combination of limitations that a stopper projecting from an outer surface of the subsidiary roller between the protective sheet and the filler, wherein the stopper is in contact with the filler. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 6, a combination of limitations that a rib projecting from an outer surface of the subsidiary roller, wherein the filler further comprises: an inner surface configured to contact an outer surface of the subsidiary roller; an outer surface configured to contact the front side of the flexible display panel; and a groove depressed from the inner surface such that the rib is fitted into the groove. None of the reference art of record discloses or renders obvious such a combination.
Claims 8-9 are objected as being dependent on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841